The Attorney             Geqeral           of Texas
                                       September     5,   1978
JOHN L. HILL
Attorney General


                   Honorable  George N. Rodriguez, Jr.           Opinion No. H- 12 37
                   County Attorney
                   Rl Paso County                                Re: Whether a county may pay
                   Room 201 City-County Building                claims for supplies and services
                   Rl Paso, Texas 79901                         rendered to the-Sheriff’s Depart-
                                                                 ment without a purchase order
                                                                 when the commissioners court
                                                                 has issued e written order that
                                                             .‘theclaimbepaid.

                   Dear Mr. Rodriguez:

                         You have requested our opinion on a question involving payment of a
                   claim for supplies and services rendered to the county.

                         You state that a number of vendors provided supplies and services to
                   the sheriff’s department, but failed to comply with article 1580, Y.T.C.S., as
oooatmdwwsulmnz    amended, Acts l975,64th Deg., ch. 294, S 1, et 748, applicable to all counties
Lubmdl.lx.7mol     with a population in excess of 74,000. Article 1580 establishes the county
oow4?-oza          purt?hasing agent, an officer not under the supervision of the commissioners
                   court, as the proper party to contract for all county supplies and services
                   except those required to be let on competitive bid. The statute prohibits any
                   other perkon from entering into such contracts and directs the county auditor
                   not to drew warrants “for any purchases except by such agent and those made
                   by competitive bid.” In the situation you pose, the commissioners court has
                   by written order directed payment of the claims, but the auditor has refused
                   to comply.

                          We considered an almost identical question in Attorney General Opinion
                   I-I-482 (19741,and concluded that, where a contract fails to comply with
                   article 1580 because the county purchasing agent is not a party thereto, the
                   county auditor is prohibited from drawing a warrant for the contract. The
                   authority of the commissioners court to regulate county fiscal matters has
                   been circumscribed by article 1580, and since the court was powerless to
                   make the contract initially, it was equally powerless to ratify it.

                         In our opinion, the same result is applicable here. The commissioners
                   court is not authorized to order payment of a claim under a contract made in




                                                   P. 4934
Honorable George N. Rodriguez, Jr.   -    Page 2       (H-1237)



violation of article 1580, and the auditor is prohibited from paying such a claim.
But see Wyatt Metal & Boiler Works v. Pennin Count& 111S.W.2d 787, 790 (Tex.
Civ. App. - Texarkana 1937, writ dism’d); Attorney General Opinion H-482 (1974).

                                 SUMMARY

           The commissioners court is not authorized to direct payment
           of e claim under a contract which contravenes article 1580,
           and the county auditor is prohibited from paying such a
           claim.




                                              Attorney General of Texas

APPROVED:




Gpiion Committee

m




                                         p.     4935